Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00210-CV

                                  Deepti MARIMADAIAH,
                                          Appellant

                                              v.

                                   Naresh Kumar DAHAT,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13649
                          Honorable Laura Salinas, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED May 6, 2015.


                                               _________________________________
                                               Jason Pulliam, Justice